Citation Nr: 0714364	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly compensation on the basis 
of the need for aid and attendance.

2.  Entitlement to special monthly compensation on the basis 
of being housebound.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to May 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for shell 
fragment wound to the right chest, evaluated as 40 percent 
disabling; wound of muscle group XIX (abdomen), evaluated as 
30 percent disabling; wound of the right thigh, evaluated as 
20 percent disabling; wound of muscle group XX (right lumbar 
region), evaluated as 20 percent disabling; wound of muscle 
group XXI (right chest), evaluated as 20 percent disabling; 
degenerative arthritis of the right shoulder, evaluated as 10 
percent disabling; resection of the right 10th rib, evaluated 
as 10 percent disabling; and cholecystecomy, noncompensably 
evaluated.  The veteran's combined rating is 80 percent.  

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

3.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.




CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1114, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006).

2.  The criteria for an award of special monthly compensation 
based on housebound status have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103A, 5107 (West 2002); 38 C.F.R. § 3.351 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
special monthly compensation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in July 2003 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records and VA medical 
treatment records have been obtained; neither the veteran nor 
his power of attorney identified any pertinent private 
medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A 
May 2003 VA examination for housebound status and aid and 
attendance was submitted as part of the veteran's original 
claim on this issue, and no additional examination or opinion 
was required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the 


part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  With regard to aid 
and attendance, compensation at that rate is payable when the 
veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that 


the evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

Service connection is currently in effect for shell fragment 
wound to the right chest, evaluated as 40 percent disabling; 
wound of muscle group XIX (abdomen), evaluated as 30 percent 
disabling; wound of the right thigh, evaluated as 20 percent 
disabling; wound of muscle group XX (right lumbar region), 
evaluated as 20 percent disabling; wound of muscle group XXI 
(right chest), evaluated as 20 percent disabling; 
degenerative arthritis of the right shoulder, evaluated as 10 
percent disabling; resection of the right 10th rib, evaluated 
as 10 percent disabling; and cholecystecomy, noncompensably 
evaluated.  The veteran's combined rating is 80 percent.  

The Board acknowledges that as a result of his various 
service-connected disabilities, the veteran currently 
experiences significant functional impairment, for which a 
combined rating of 80 percent has been assigned.  However, he 
is not blind, nor does he have loss of use of both feet or 
one hand and one foot due exclusively to his service-
connected disabilities.  Additionally, he is neither helpless 
nor bedridden due to his service-connected disorders.  

On VA examination in May 2003, it was noted that the veteran 
required assistance with his regular and instrumental 
activities of daily living, except for feeding.  It was also 
noted that the veteran required constant supervision, due to 
his being confused, disoriented, and incontinent, and his 
tendency to wander and to disrobe in public.  However, the VA 
examiner also repeatedly stated that these behaviors, and 
consequently the veteran's need to be constantly supervised, 
were due to his dementia.  While the VA examiner noted that 
the veteran had an unsteady gait and a history of falls, 
there is no evidence that this was due to the veteran's 
service-connected disorders, and not one of the veteran's 
other documented 


disorders, to include Parkinson's disease.  Ultimately, the 
evidence of record does not demonstrate that, due solely to 
the veteran's service-connected disabilities, he is unable to 
attend to the matters of daily living, or to protect himself 
from the hazards of his environment.  As such, special 
monthly compensation based on the need for the regular aid 
and attendance of another person is not warranted. 

Since the veteran does not qualify for aid and attendance, 
increased compensation may be payable if the veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2003).

In this case, the veteran does not have a qualifying, single, 
permanent service-connected disability, which is rated 100 
percent disabling, he does not met the criteria for 
housebound status.  Moreover, although the record reveals 
that the veteran has been a resident of a VA long-term care 
facility for at least the last two years, such 
institutionalization is not due to his service-connected 
disorders.  VA inpatient treatment records dated beginning in 
August 2003 show that the veteran's residence in the VA 
facility is due to his dementia, and to a lesser extent, his 
Parkinson's disease, neither of which are service-connected 
conditions.  

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
special monthly compensation based on the need for regular 
aid and attendance of another person and/or housebound 
status.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In so 
concluding, the Board in no way intends to minimize the 
veteran's sacrifices during his World War II era service to 
his country.  However, the Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 


Vet. App. 416, 425 (1994) (holding that the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis).  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is denied.

Special monthly compensation based on housebound status is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


